MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                         Mar 31 2015, 10:24 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Leeman                                              Gregory F. Zoeller
Cass County Public Defender                              Attorney General of Indiana
Leeman Law Offices
                                                         Katherine Modesitt Cooper
Logansport, Indiana
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Bradley Hunt,                                            March 31, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         09A02-1409-CR-686
        v.                                               Appeal from the Cass Circuit Court.
                                                         The Honorable Leo T. Burns, Judge.
                                                         Cause Nos. 09C01-1101-JD-4
State of Indiana,                                                   09C01-1104-MR-1
Appellee-Plaintiff




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015        Page 1 of 8
      Following his guilty plea to voluntary manslaughter, Bradley Hunt appeals the

      juvenile court’s waiver of juvenile jurisdiction. Hunt argues that there was no

      probable cause to believe that he committed an act that would be murder if

      committed by an adult and maintains that waiver was not in the best interest of

      himself and the community. Finding no error, we affirm.


                                                    Facts
[1]   On January 12, 2011, Daniel Martin and David Gipson agreed to fight each

      other at a photography studio parking lot that was near the River Bluff Trail in

      Logansport. Both Martin and Gipson invited friends to come and watch the

      altercation. Hunt came to watch the fight.


[2]   The fight occurred, but ended quickly when Gipson overtook Martin. Gipson

      then returned to his car. Once Gipson was in the car, Hunt approached the car

      and struck Gipson’s window with his hand. Zachary Franklin, a friend of

      Gipson, was standing near the car. A confrontation took place between

      Franklin and Hunt. Franklin struck Hunt, who fell to the ground. When Hunt

      got up, he had a knife in his hand, which he swung towards Franklin. To the

      witnesses, it looked like Hunt was punching Franklin, who yelled that Hunt had

      stabbed him. Franklin died shortly after. It was later determined that Franklin

      sustained wounds to the heart, abdomen, and cheek. At the time of the

      incident, Hunt was on supervised probation, as he had previously been

      adjudicated a delinquent child for criminal mischief and consumption of

      alcohol.


      Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 2 of 8
[3]   On January 14, 2011, the State filed a request for authorization to file a

      delinquency petition, along with its written report, including sworn affidavits

      prepared and submitted by officers of the Logansport Police Department. The

      juvenile court determined that the information was trustworthy and that

      probable cause existed to believe that Hunt committed an act that would be

      murder if committed by an adult. The juvenile court approved the request, and

      the State filed a delinquency petition alleging Hunt to be a delinquent child for

      murder, a felony if committed by an adult.


[4]   Along with the petition, the State filed a motion for waiver of juvenile

      jurisdiction pursuant to Indiana Code section 31-30-3-4. The juvenile court

      held a waiver hearing on April 4, 2011. At the hearing, the State called

      Logansport Police Department Detective Bradley Miller. Miller testified that

      he had been called in to assist in the report of a stabbing on January 12, 2011,

      and that he had interviewed several witnesses, who reported that an altercation

      had occurred between Franklin and Hunt and that Hunt had a knife.


[5]   On April 11, 2011, the juvenile court issued its order waiving jurisdiction. The

      State charged Hunt with murder on April 12, 2011. On August 8, 2011, Hunt

      pleaded guilty to voluntary manslaughter. The trial court sentenced Hunt to

      thirty years for the voluntary manslaughter conviction.


[6]   On August 7, 2014, Hunt filed a petition for permission to file a belated appeal

      pursuant to Indiana Post-Conviction Rule 2(1). The prosecutor then filed a

      notice that he did not object to Hunt’s appeal of the waiver of juvenile


      Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 3 of 8
      jurisdiction. The trial court granted Hunt permission to file a belated notice of

      appeal. This appeal ensued.


                                   Discussion and Decision
[7]   Hunt appeals the juvenile court’s decision to waive jurisdiction to the adult

      court. We review a juvenile court’s decision to waive jurisdiction only for an

      abuse of discretion. Vance v. State, 640 N.E.2d 51, 57 (Ind. 1994). It is for the

      juvenile court judge, after weighing the effect of retaining or waiving

      jurisdiction, to determine which is the more desirable alternative. Id. We will

      not reweigh the evidence or judge the credibility of witnesses. K.M. v. State, 804
N.E.2d 305, 308 (Ind. Ct. App. 2004). We look only to the evidence most

      favorable to the State and the reasonable inferences to be drawn therefrom, and

      we consider both the waiver hearing and the findings of fact given by the court.

      Id. Juvenile proceedings, unlike criminal proceedings, are civil in nature and

      the burden is on the State to establish by a preponderance of the evidence that

      juvenile jurisdiction should be waived. Id. The juvenile court is entitled to give

      the evidence before it whatever weight it deems appropriate. Id.


[8]   Waiver of a juvenile who has committed an act that would be murder if

      committed by an adult is governed by Indiana Code section 31-30-3-4, which

      provides:

              Upon motion of the prosecuting attorney and after full investigation
              and hearing, the juvenile court shall waive jurisdiction if it finds that:
              (1) the child is charged with an act that would be murder if committed
              by an adult;

      Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 4 of 8
              (2) there is probable cause to believe that the child has committed the
              act; and
              (3) the child was at least ten (10) years of age when the act charged
              was allegedly committed;
              unless it would be in the best interests of the child and of the safety and
              welfare of the community for the child to remain within the juvenile
              justice system.
      There is a presumption in favor of waiver “when the State satisfies the statutory

      prerequisites that the act charged would be a specified crime if committed by an

      adult, that the child meets the minimum age specification, and that probable

      cause exists to believe the child committed the act.”1 Soward v. State, 606
N.E.2d 885, 886 (Ind. Ct. App. 1993) (interpreting a prior version of the

      statute).


[9]   Hunt first argues that the juvenile court did not have probable cause to believe

      that he committed an act that would be murder if committed by an adult.

      Rather, Hunt argues that the evidence showed that he acted in sudden heat.

      Probable cause exists when the facts and circumstances within an officer’s

      knowledge, which are based upon reasonably trustworthy information, are

      sufficient to warrant a reasonable man’s belief that a crime has been or is being

      committed. Strosnider v. State, 422 N.E.2d 1325, 1328 (Ind. Ct. App. 1981).

      This standard requires more than a reasonable suspicion, but does not require

      proof beyond a reasonable doubt. Id.




      1
       Hunt was fifteen years of age when the charged act was committed. He was born on July 18, 1995.
      Appellant’s App. p. 50.

      Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015          Page 5 of 8
[10]   Hunt contends that he presented evidence that raised the issue of sudden heat.

       He argues that the following evidence suggests the presence of sudden heat: 1)

       an altercation occurred between Hunt and Franklin; 2) Franklin was over fifty

       pounds heavier than Hunt; 3) Franklin struck Hunt in the face, knocking him to

       the ground; and 4) there was no evidence that Hunt had a knife in his hand

       until after he was knocked to the ground by Franklin. Tr. p. 31-32, 60, 63-65,

       71; Appellant’s App. p. 50. Hunt argues that a reasonable person, especially a

       reasonable child, would be acting in sudden heat under these circumstances.


[11]   However, the juvenile court also heard evidence at the waiver hearing that

       Hunt came to watch a fight armed with a folding knife. Id. at 33. It heard

       evidence that Hunt had a physical altercation with Franklin and that he stabbed

       Franklin during the altercation. Id. at 31-32. Moreover, the juvenile court

       heard evidence that Franklin sustained stab wounds to the heart, chest, and

       cheek and that Hunt later bragged about stabbing Franklin. Id. at 36. In

       addition to the evidence at the waiver hearing, the juvenile court considered the

       affidavits and reports that were submitted with the delinquency petition and

       found that information to be trustworthy. The court found that this evidence

       established that probable cause existed to find Hunt committed an act that

       would be murder if committed by an adult. Hunt’s argument is a request to this

       Court to reweigh the above evidence, which we will not do.


[12]   Next, Hunt argues that waiver was not in his best interest or the best interest of

       the community. Hunt places particular weight on the evaluation of a

       psychologist at the Muncie Reception and Detention Center. In that

       Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 6 of 8
       evaluation, the psychologist determined that Hunt had a low intellectual and

       age intelligence, and recommended “placement in a residential facility for the

       longest period of time possible.” Ex. Vol. I. p. 26. Hunt argues that he should

       have been placed in a residential facility, where trained staff could have given

       Hunt serious mental health treatment to “help him take accountability for his

       behaviors.” Appellant’s Br. p. 20.


[13]   While Hunt places significant emphasis on the psychologist’s report, we note

       that “the juvenile court in holding the waiver hearing is not compelled to give

       overriding weight to testimony that supports a finding the juvenile should

       remain in the juvenile system.” Gerrick v. State, 451 N.E.2d 327, 330 (Ind.

       1983). Again, we will only reverse the juvenile court’s determination of waiver

       for an abuse of discretion. Id.


[14]   Here, the juvenile court heard evidence that showed Hunt had already received

       treatment under the juvenile system and had failed to change his behavior. At

       the time of the charged incident, Hunt was already under the jurisdiction of the

       juvenile justice system as a result of being adjudicated a delinquent for criminal

       mischief and consumption of alcohol. Appellant’s App. p. 51. Hunt was on

       probation at the time, and had violated the conditions of that probation several

       times prior to April 2010, when he was placed in a youth center. Id. at 51-52.

       He had also been participating in an intensive day treatment called

       “Alternatives.” Id at 51. In its waiver order, the juvenile court noted that:

               During his period of supervised juvenile probation between August 17,
               2009 and January 12, 2011, [Hunt] was afforded all the services for

       Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 7 of 8
               juveniles that Cass County has available. He was placed in secure
               detention on two separate occasions and completed a period of
               residential placement.
       Tr. p. 52. Notwithstanding the prior opportunities and services Hunt had been

       afforded, he still committed the instant offense, a violent act. Under these

       circumstances, we cannot say that the juvenile court abused its discretion in

       granting the waiver of juvenile jurisdiction.


[15]   The judgment of the juvenile court is affirmed.


       Najam, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 09A02-1409-CR-686 | March 31, 2015   Page 8 of 8